Case 2:17-cv-00167-PLM-MV ECF No. 114, PageID.1306 Filed 01/27/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

MARCUS MAYS, #218101,                         )
                          Plaintiff,          )
                                              )     No. 2:17-cv-167
-v-                                           )
                                              )     Honorable Paul L. Maloney
UNKNOWN PYNNONEN, et al.,                     )
                     Defendants.              )
                                              )

                                       JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACITON IS TERMINATED.

      IT IS SO ORDERED.

Date: January 27, 2021                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
